Citation Nr: 0939400	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.   In July 2009, a Travel Board hearing was 
held at the RO before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record.  At the 
hearing the Veteran withdrew his appeal as whether new and 
material evidence had been received to reopen a claim for 
service connection for lumbar spine disorder.  As such this 
issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A June 2008 Notice of Award from the Social Security 
Administration (SSA) shows that the Veteran was granted SSA 
disability benefits.  Although the record reflects earlier 
efforts by the RO to obtain corresponding medical records 
from SSA, no such records were obtained and the only response 
indicated that the Veteran was not receiving SSA benefits.  
Consequently, as it is now apparent that the Veteran is 
receiving SSA benefits and as it appears that medical 
documentation associated with this award would be relevant to 
the claim at hand, efforts to obtain medical documentation 
from SSA are required, pursuant to 38 C.F.R. § 3.159(c)(2). 
See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
Veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence). 

Also, at his July 2009 Board hearing, the Veteran indicated 
that he had been treated for PTSD fairly recently at the VA 
outpatient clinic in Chattanooga, Tennessee.  Consequently, 
as the most recent VA Chattanooga outpatient clinic 
documentation of record is from February 2008, on remand the 
RO should obtain any more recent treatment records from this 
source.  

Additionally, as the Veteran's last examination in 
conjunction with his claim for increase was provided in 
December 2007, on remand the Veteran should be provided with 
a current VA examination to assess the current severity of 
his service connected PTSD.  
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records from the 
Social Security Administration, to include 
all medical records utilized in the 
adjudicatory process concerning the 
Veteran's grant of disability benefits.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO should obtain any available 
records from the VA outpatient clinic in 
Chattanooga, Tennessee from February 2008 
to the present.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  The RO should arrange for a VA 
examination by an appropriate mental 
health professional to determine the 
current severity of the Veteran's PTSD.  
The Veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should reflect all 
current subjective symptoms and objective 
findings.  The examiner should render a 
multi-axial diagnosis and assign a Global 
Assessment of Functioning (GAF) score 
corresponding to the extent of impairment 
due to PTSD.  The examiner should also 
provide a detailed description of what 
that score represents in terms of 
occupational and social impairment. A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, this claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


